DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed September 3, 2021. Following further search and consideration prior art has been identified which was not previously made of record.  As such the indication of allowable subject matter in the non-final rejection dated June 24, 2021 is hereby withdrawn.  Claims 1-4 and 9-25 are pending, claims 9-21 remain withdrawn as directed to non-elected subject matter, and claims 22-25 are new/withdrawn (see below).

Election/Restrictions
Newly submitted claims 22-25 are directed to an invention that is independent or distinct from the invention originally claimed.  Claims 22-25 are related to claim 1-4 as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device as claimed does not require the nickel layer to be a passivating nickel layer nor does it require the nickel plating to be configured 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan et al. (3,367,754).
Regarding applicants’ claim 1, Dugan et al. disclose an electronic transmission material including to deposition of an indium layer on copper and gold layers, followed by an acid dip, a copper layer, and nickel plating by immersion in a nickel plating solution containing boric acid (col. 6 lines 21-64 and col. 7 lines 7 lines 1-68).  The nickel plating is understood to be a passivating nickel layer where the plating is formed by immersion into a sulphuric acid solution followed by immersion in a nickel solution containing boric acid (col. 7 lines 58-68).  The nickel plating is configured to prevent a reaction involving the indium layer where it isolates the indium layer from direct contact with subsequent layers.  Applicants transitional phrase ‘comprising’ in conjunction with the requirement that the indium layer is “on the” substrate, and that the nickel layer is “on the” indium layer is considered to allow for intervening layers.  In order to satisfy the requirement of being “on” another layer, that layer must be a subsequently plated layer (i.e. be positioned above the layer it is “on”).
Regarding applicants claims 3 and 4, Dugan et al. disclose a subsequent gold plating (col. 6 lines 45-64). A gold plating is a noble metal coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (3,367,754).
et al. disclose an electronic transmission material as discussed above with respect to claim 1 including a nickel plating thickness of 10-20 microinches (col. 4 lines 58-65) or about 254 to about 508nm.  While Dugan et al. do not appear explicitly disclose the exact proportions claimed, it has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (MPEP 2144.05 I). In the present case one of ordinary skill in the art at the time of the invention would have found the claimed thickness obvious given the thickness values disclosed by Dugan et al. of 10 to 20 microinches are so close to applicants’ claimed amount as to be expected to have the same properties, particularly being configured to provide protection for the indium layer 

Response to Applicants’ Amendment
Applicants’ amendment to the claims filed September 3, 2021 has overcome the objections to the claims however following further search and consideration new grounds of rejection have been deemed appropriate and have been made of record as advanced above.  The indication of allowable subject matter as set forth in the non-final rejection dated June 24, 2021.  Claims 1-4 are rejected, claims 9-21 remain withdrawn as directed to non-elected subject matter and new claims 22-25 are withdrawn as denting directed to an invention distinct from that which was originally elected.  This action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/            Primary Examiner, Art Unit 1784